ACCEPTED
                                                                                                01-15-00124-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           2/19/2015 6:55:50 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                         CLERK

                               CAUSE NO. 01-15-00124-CV

       SUNBELT RENTALS, INC.                §      IN THE 1st COURT OF APPEALS
                                                                             FILED IN
                                            §                         1st COURT OF APPEALS
       VS.                                  §                             HOUSTON, TEXAS
                                            §                         2/19/2015 6:55:50 PM
       SOUTHWEST PIPE                       §                         CHRISTOPHER A. PRINE
       SERVICES, INC. AND                   §                                 Clerk
       JOE BRIERS                           §

          DEFENDANTS’, SOUTHWEST PIPE SERVICES, INC. AND JOE BRIERS
                          PAYMENT OF APPEAL FEE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendants, Southwest Pipe Services, Inc and Joe Briers, and files

this their Notice of Payment of Fees.



                                                   Respectfully submitted,
                                                    JASON A. POWERS, ATTORNEY




                                                   _________________________________
                                                   Jason A. Powers
                                                   SBOT 24027745
                                                   PO Box 272425
                                                   Houston, Texas 77277
                                                   Tele: (832) 647-8493
                                                   Fax: (832) 415-0593
                                                   jason@jasonapowers.com

                                                   ATTORNEY FOR DEFENDANTS



                              CERTIFICATE OF SERVICE

       This is to certify that on February 19, 2015, a true and correct copy of the foregoing
instrument has been sent to all counsel of record in accordance with the Texas Rules of Civil
Procedure.



	  
       _________________________________
       Jason A. Powers